Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2011-320

                                        MARCH TERM, 2012

 In re L.B., G.B., & L.B., Juveniles                   }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Chittenden Unit,
                                                       }    Family Division
                                                       }
                                                       }
                                                       }    DOCKET NOS. 136/137-4-08 and
                                                       }                230-7-09 Cnjv

                                                            Trial Judge: Edward J. Cashman

                          In the above-entitled cause, the Clerk will enter:

       Mother appeals the termination of her parental rights with respect to her three children.*
We affirm.

       The children were born in February 2001, October 2007, and July 2009. In September
2008, based on mother’s continuing use of opiates, which compromised her ability to care for her
children, the family division of the superior court determined that the two older children were in
need of care and supervision (CHINS). The court initially placed the children with mother, with
the expectation that she would remain sober, participate in substance abuse treatment, ensure that
the oldest child attended school on a regular basis, and ensure that the second child receive
proper pediatric care. Unfortunately, mother failed to meet these expectations, and in January
2009, the court transferred custody of the two children to the Department for Children and
Families (DCF) based on reports of mother’s continued drug use, the oldest child’s continuing to
miss school without explanation, and mother’s rescinding releases to allow DCF to follow up
with her providers, among other things. DCF placed the children with the maternal
grandparents, where mother was also living at the time. In April 2009, the court accepted DCF’s
amended disposition report, which set the same goals as its initial report with the additional
expectation that mother would seek prenatal care and medical oversight for her then-current
pregnancy.

       Mother’s third child was born in July 2009. The third child, like the second child, was
born with opiates in his system. The court placed the child with DCF under a temporary custody
order until an expedited merits hearing could be held. At the hearing, mother stipulated to a
CHINS finding and placement of the child with the maternal grandparents. In September 2009,
the court issued a disposition order extending DCF custody over the third child. In November
2009, because of friction in the grandparents’ home, DCF moved the children into foster homes.

        *
         The father of the oldest child voluntarily relinquished his parental rights in May 2011.
The father of the younger two children participated in the termination hearing but did not appeal
the court’s decision terminating his parental rights.
       In November 2010, DCF filed petitions to terminate parental rights with respect to all
three children. A termination hearing took place over four days between January and June of
2011. On August 19, 2011, the court issued an order terminating parental rights. The court
found that the parents had not satisfactorily met any of the case plan goals and that they
remained in denial of how their actions resulted in the children being removed from their care
and prevented them from resuming their parental duties. After considering the factors set forth
in 33 V.S.A. § 5514(a), the court concluded that neither parent would be able to resume parental
duties within a reasonable period of time and that termination of parental rights was in the
children’s best interests.

       On appeal, mother argues that in making its termination decision the court misstated the
relevant constitutional rights. According to mother, instead of acknowledging that the parents
and children share a fundamental liberty interest in maintaining a relationship except in
extraordinary circumstances, the court engaged in a weighing process that pitted the children’s
supposed superior right to a stable home against the parents’ inferior right to family integrity.
Mother contends that this misunderstanding makes the court’s termination decision suspect.

       In making this argument, mother relies on the following statements in the court’s
decision:
             In weighing the child’s best interests, the Vermont Supreme Court
             has admonished that “the best interest of the child has always been
             regarded as superior to the right of parental custody. . . . [A] child
             is a person, and not a subperson over whom the parent has an
             absolute possessory interest. A child has rights too, some of which
             are of a constitutional magnitude.” Paquette v. Paquette, 146 Vt.
             83, 89 (1985). A child’s right to a stable home life is a proper, if
             not critical, factor to consider in deciding whether to terminate
             parental rights. In re R.W., 154 Vt. 649, 650 (1990).

               ....

               While due regard must be given to fundamental parental rights,
               these rights are not absolute and may be overcome when the
               child’s best interests require otherwise. In re C.L., 143 Vt. 554,
               558 (1983). Public policy does not dictate that the parent-child
               bond be maintained regardless of the cost to the child. In re M.B.
               & E.B., supra at 213. The best interests of the child is the
               “polestar” in these cases. In re D.R., 136 Vt. 478, 481.

        These statements do not indicate that the court misunderstood the standard for
adjudicating termination petitions. Indeed, the court laid out the four best-interest factors set
forth in § 5114(a), acknowledged that the most important of those factors is whether the parents
will be able to resume parental duties within a reasonable period of time as measured from the
perspective of the children, and then examined each of the factors before concluding that it was
in the children’s best interests to terminate parental rights. Mother does not contend that § 5114
is unconstitutional or that the court erred in examining the statutory factors. Nor does she
challenge any of the overwhelming evidence or numerous court findings and conclusions
demonstrating that she will be unable to resume parental duties in the foreseeable future and that
the children’s best interests require termination of her parental rights.

                                            2
        The court’s discussion of constitutional considerations in deciding whether to terminate
parental rights acknowledges the fundamental right of parents to care for their children, but
correctly states that this right is not absolute and must give way when clear and convincing
evidence demonstrates that termination is in the children’s best interests. Mother cites Paquette
for the proposition that children may be removed from their parents’ care only in extraordinary
circumstances, but we recognized in Paquette that parental rights do not take priority when the
best interests of the children cannot be reconciled with those rights. 146 Vt. at 88, 92 (stating
that although there is presumption that child’s best interests favor maintaining parental custody,
that presumption may be overcome “by clear and convincing evidence that the natural parent is
unfit or that extraordinary circumstances justify an award of custody to a nonparent”). Here, the
court’s unchallenged findings and conclusions, which are supported by the record, demonstrate
that the mother continues to be unfit to parent her children, notwithstanding DCF’s efforts to
provide services to enable her to do so, and that she will not be able to resume parental duties
within a time frame compatible with the children’s need for stability. Accordingly, we find no
basis to overturn the court’s decision.

       Affirmed.




                                                BY THE COURT:


                                                _______________________________________
                                                Paul L. Reiber, Chief Justice

                                                _______________________________________
                                                John A. Dooley, Associate Justice

                                                _______________________________________
                                                Beth Robinson, Associate Justice




                                            3